894 So.2d 1070 (2005)
Curtis JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-119.
District Court of Appeal of Florida, Fourth District.
February 16, 2005.
Curtis J. Jones, Bushnell, pro se.
No appearance required for appellee.
PER CURIAM.
The order denying as successive appellant's Florida Rule of Criminal Procedure 3.800(a) motion is affirmed. Although we find the motion was not successive and barred by collateral estoppel, the motion failed to state a legally sufficient claim under rule 3.800(a).
Accordingly, affirmance is without prejudice for appellant to again seek relief in the trial court through a rule 3.800(a) motion that specifically identifies non-hearsay, record evidence supporting the claim of a violation of Hale v. State, 630 So.2d 521 (Fla.1993).
See Burgess v. State, 831 So.2d 137 (Fla.2002); Brown v. State, 806 So.2d 627 (Fla. 4th DCA 2002); Nelson v. State, 855 So.2d 132 (Fla. 4th DCA 2003); Speas v. State, 887 So.2d 416 (Fla. 2d DCA 2004).
FARMER, C.J., POLEN and GROSS, JJ., concur.